IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-19-00096-CR

NOEL CHRISTOPHER HUGGINS,
                                                                     Appellant
v.

THE STATE OF TEXAS,
                                                                     Appellee



                               From the 66th District Court
                                   Hill County, Texas
                                 Trial Court No. F071-17


                                          OPINION


       Appellant, Noel Christopher Huggins, pleaded guilty to possession of less than

one gram of methamphetamine.              See TEX. HEALTH & SAFETY CODE ANN. § 481.115.

Appellant also pleaded “true” to one of two enhancement paragraphs contained in the

indictment.1     The trial court accepted appellant’s guilty plea, found both of the




       1   Appellant pleaded “not true” to the enhancement paragraph pertaining to his prior conviction
for failure to register as a sex offender.
enhancement paragraphs to be true, and sentenced appellant to eighteen years’

incarceration.

          In two issues, appellant contends that: (1) his waivers of counsel were not made

knowingly and intelligently because the trial court did not admonish him about the

dangers and disadvantages of self-representation; and (2) the trial court denied him his

statutory right to withdraw his waiver of the right to counsel under article 1.051(h) of the

Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 1.051(h). We

affirm.

                             I.     APPELLANT’S WAIVER OF COUNSEL

          In his first issue, appellant argues that the failure of the trial court to admonish

him about the dangers and disadvantages of self-representation under Faretta v. California

rendered his waivers of the right to counsel unknowing and involuntary. See 422 U.S.

806, 835-36, 95 S. Ct. 2525, 2541, 45 L.Ed.2d 562 (1975).

          First, we address appellant’s complaint about the trial court’s failure to provide

Faretta admonishments about the dangers and disadvantages of self-representation. See

Faretta, 422 U.S. at 835-36, 95 S. Ct. at 2541. The Sixth and Fourteenth Amendments to the

United States Constitution give criminal defendants in state courts a constitutional right

to counsel and the corresponding right to self-representation. See id. at 818-20, 95 S. Ct.

at 2532-33; see also TEX. CODE CRIM. PROC. ANN. art. 1.051(f) (“A defendant may

voluntarily and intelligently waive in writing the right to counsel.”). “However, ‘the


Huggins v. State                                                                        Page 2
right to self-representation does not attach until it has been clearly and unequivocably

asserted.’”   Williams v. State, 252 S.W.3d 353, 356 (Tex. Crim. App. 2008) (quoting

Funderburg v. State, 717 S.W.2d 637, 642 (Tex. Crim. App. 1986) (citing Faretta, 422 U.S. at

825, 95 S. Ct. at 2536)). “Although a defendant need not himself have the skill and

experience of a lawyer in order competently and intelligently to choose self-

representation, he should be made aware of the dangers and disadvantages of self-

representation, so that the record will establish that ‘he knows what he is doing and his

choice is made with eyes open.’” Faretta, 422 U.S. at 835, 95 S. Ct. at 2541 (quoting Adams

v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S. Ct. 236, 242, 87 L. Ed. 268 (1942)).

“Prior to any act of self-representation by the defendant, the record should reflect that

the admonishments were given to the defendant.” Goffney v. State, 843 S.W.2d 583, 585

(Tex. Crim. App. 1992).        “When advising a defendant about the dangers and

disadvantages of self-representation, the trial judge must inform the defendant ‘that there

are technical rules of evidence and procedure, and he will not be granted any special

consideration solely because he asserted his pro se rights.’” Williams, 252 S.W.3d at 356

(quoting Johnson v. State, 760 S.W.2d 277, 279 (Tex. Crim. App. 1988)).

       However, despite the foregoing, the Court of Criminal Appeals distinguished

Faretta, holding that the trial court is not required to admonish the defendant about the

dangers and disadvantages of self-representation when the defendant does not contest

his guilt. See Hatten v. State, 71 S.W.3d 332, 334 (Tex. Crim. App. 2002); see also Johnson v.


Huggins v. State                                                                        Page 3
State, 614 S.W.2d 116, 119 (Tex. Crim. App. 1981) (op. on reh’g); McCain v. State, 24 S.W.3d

565, 568 (Tex. App.—Waco 2000), aff’d, 67 S.W.3d 204 (Tex. Crim. App. 2002). As this

Court has previously recognized,

       Where the defendant appears in court without representation and confesses
       guilt, the issue is not whether the trial court admonished the accused of the
       dangers and disadvantages of self-representation, but rather whether there
       was a knowing, voluntary, and intelligent waiver of counsel. Thus, an
       admonishment as to the dangers and disadvantages of self-representation
       need only be given in cases in which the defendant’s guilt is contested.

McCain, 24 S.W.3d at 569. We further noted that “article 1.051 of the Texas Code of

Criminal Procedure does not require the court to admonish a defendant regarding the

dangers and disadvantages of self-representation before approving a waiver of

defendant’s right to counsel and accepting a plea of guilty.” Id. (citing State v. Finstad,

866 S.W.2d 815, 817 (Tex. App.—Waco 1993, pet. ref’d)).

       In the instant case, appellant did not contest his guilt to the charged offense of

possession of less than one gram of methamphetamine. Therefore, because appellant did

not contest his guilt, the trial court was not required to admonish him as to the dangers

and disadvantages of self-representation. See Hatten, 71 S.W.3d at 334; Johnson, 614

S.W.2d at 119; see also McCain, 24 S.W.3d at 569.2


       2   In McCain, this Court specifically stated:

       We acknowledge the tension between the concepts of a defendant who without the benefit
       of counsel decides not to contest his guilt and had not been cautioned of the dangers of
       self-representation, and a defendant properly admonished who may decide to have
       counsel appointed and then choose to contest his guilt. However, we will not resolve this
       tension. Johnson is controlling in this instance.

Huggins v. State                                                                                   Page 4
        Nevertheless, regarding Faretta admonishments, appellant asserts that the Hatten

and Johnson decisions are inapplicable to felony cases and are, instead, confined solely to

misdemeanors. Appellant cites an unpublished 2009 memorandum opinion from the

Amarillo Court of Appeals in support of his argument. See, e.g., Castaneda v. State, No.

07-07-0122-CR, 2009 Tex. App. LEXIS 5749, at *7 (Tex. App.—Amarillo July 27, 2009, no

pet.) (“The State relies on the holding of Hatten, 71 S.W.3d at 334, distinguishing between

defendants who contest their guilt and those who appear without an attorney to plead

guilty or nolo contendere. But the Court of Criminal Appeals limited that holding to

misdemeanor defendants. . . . We are unable to find an instance in which the distinction

has been applied to a felony conviction, and we decline to extend the holding to

appellant.”).

        Notwithstanding the fact that the Castaneda opinion is not binding on this Court,

we note that Castaneda conflicts with this Court’s own precedents in McCain and Finstad—

neither of which we are inclined to overrule on these facts. See McCain, 24 S.W.3d at 568;

Finstad, 866 S.W.2d at 817; see also Carroll v. State, 101 S.W.3d 454, 459 (Tex. Crim. App.

2003) (“‘We follow the doctrine of stare decisis to promote judicial efficiency and

consistency, encourage reliance on judicial decisions, and contribute to the integrity of

the judicial process.‘” (quoting Paulson v. State, 28 S.W.3d 570, 571-72 (Tex. Crim. App.




24 S.W.3d 565, 569 (Tex. App.—Waco 2000), aff’d, 67 S.W.3d 204 (Tex. Crim. App. 2002).

Huggins v. State                                                                         Page 5
2000)). Furthermore, we note that, according to Hatten, whether Faretta warnings are

required turns not on whether the case is a felony or a misdemeanor, but rather whether

the defendant contested guilt. Hatten, 71 S.W.3d at 334. The Hatten Court only included

misdemeanor language in its opinion because the offense involved was a misdemeanor.

Id. Thus, we are not persuaded by appellant’s contention that Faretta admonishments

were required, even though appellant did not contest his guilt to the charged offense.

Nor are we persuaded by appellant’s reliance on the unpublished Castaneda opinion.

       However, the analysis above does not resolve the question of whether appellant’s

waiver of the right to counsel was proper. As such, we must now determine whether the

record demonstrates that appellant knowingly, voluntarily, and intelligently waived his

right to counsel. McCain, 24 S.W.3d at 569.

       “‘[C]ourts indulge every reasonable presumption against waiver’ and . . . ‘do not

presume acquiescence in the loss of fundamental rights.’” Williams, 252 S.W.3d at 356

(quoting Johnson v. Zerbst, 304 U.S. 458, 464, 58 S. Ct. 1019, 1023, 82 L. Ed. 1461 (1938)).

“The trial judge is responsible for determining whether a defendant’s waiver is knowing,

intelligent, and voluntary.” Id. (citing Zerbst, 304 U.S. at 465, 58 S. Ct. at 1023). In

assessing whether a defendant’s waiver of counsel was knowingly and intelligently

made, we “consider the totality of the circumstances,” “the particular facts and

circumstances surrounding that case, including the background, experience, and conduct

of the accused.’” Williams, 252 S.W.3d 356 (quoting Zerbst, 304 U.S. at 464, 58 S. Ct. at


Huggins v. State                                                                      Page 6
1023). However, the trial court need not follow a “formulaic questioning” or a particular

“script” to evaluate a defendant’s waiver of counsel. Blankenship v. State, 673 S.W.2d 578,

583 (Tex. Crim. App. 1984).

       Here, appellant twice received, reviewed, and signed a document entitled,

“Waiver of Counsel,” whereby he knowingly waived his “right to representation by

counsel, and request[ed] the Court to proceed with my case without an attorney being

appointed for me.” See Johnson, 614 S.W.2d at 120 (“The record conclusively shows

appellant was totally aware of his right to counsel, but due to the punishment assessed

by the trial court, he now “second guesses” himself about his decision to appear in court

without counsel. “Second guessing” is not the equivalent nor is it synonymous with

being deprived of one’s right to counsel, and we so hold.”). Nothing in the record

demonstrates that appellant did not understand that he was waiving his right to counsel

by signing the “Waiver of Counsel” document. See Blocker v. State, 889 S.W.2d 506, 508

(Tex. App.—Houston [14th Dist.] 1994, no pet.) (holding that the evidence was sufficient

to support a finding of a knowing, voluntary, and intelligent waiver where the defendant

signed a waiver statement and no contradictory evidence was found in the record).

Furthermore, in his conversations on the record with the trial judge, it is clear that

appellant understood English and had a reasonable understanding of the legal process,

including his own statements reflecting an understanding of the discovery process in this

case. In addition, the two enhancement allegations contained in the indictment and


Huggins v. State                                                                     Page 7
found “true” by the trial court indicated appellant’s prior experience and familiarity with

the criminal-justice system. Appellant also informed the trial court that he “recently got

clean. . . . I’m going to school full-time at Hill College, trying to get my life in order.”

Based on the totality of the circumstances, we conclude that the record is sufficient to

support the trial court’s implicit finding that appellant’s waivers of the right to counsel

were knowing, voluntary, and intelligent and, thus, were valid. See McCain, 24 S.W.3d at

570. We therefore overrule appellant’s first issue.

                   II.   APPELLANT’S WITHDRAWAL OF HIS WAIVER OF COUNSEL

       In his second issue, appellant asserts that the trial court improperly denied his

statutory right to withdraw his waiver of the right to counsel under article 1.051(h), which

provides that a defendant may withdraw his waiver of the right to counsel “at any time.”

See TEX. CODE CRIM. PROC. ANN. art. 1.051(h).

       As stated above, a defendant may waive the right to counsel and represent himself

or herself. See Faretta, 422 U.S. at 819-20, 95 S. Ct. at 2532; see also TEX. CODE CRIM. PROC.

ANN. art. 1.051(h). A defendant may also waive his right to represent himself after

asserting that right. McKaskle v. Wiggins, 465 U.S. 168, 181-82, 104 S. Ct. 944, 954, 79 L. Ed.

2d 122 (1984); see Funderburg, 717 S.W.2d at 642 & n.5 (describing a waiver of the right to

represent oneself as a “waiver of a waiver”). Indeed, article 1.051(h) of the Code of

Criminal Procedure provides that:

       A defendant may withdraw a waiver of the right to counsel at any time but
       is not entitled to repeat a proceeding previously held or waived solely on
Huggins v. State                                                                        Page 8
       the grounds of the subsequent appointment or retention of counsel. If the
       defendant withdraws a waiver, the trial court, in its discretion, may provide
       the appointed counsel 10 days to prepare.

TEX. CODE CRIM. PROC. ANN. art. 1.051(h).

       However, a defendant’s constitutional and statutory rights to withdraw his waiver

of the right to counsel are not without limits. See Medley v. State, 47 S.W.3d 17, 23 (Tex.

App.—Amarillo 2000, pet. ref’d); see also Lewis v. State, No. 02-12-00246-CR, 2014 Tex.

App. LEXIS 1405, at **7-8 (Tex. App.—Fort Worth Feb. 6, 2014, pet. dism’d) (mem. op.,

not designated for publication) (noting that a defendant’s constitutional and statutory

rights to withdraw his waiver of the right to counsel are limited by the trial court’s duty

and discretion to ensure an orderly administration of justice.). A trial court may deny a

request to withdraw the waiver when doing so would obstruct orderly procedure and

interfere with the fair administration of justice. See Medley, 47 S.W.3d at 23 (“Trial courts

have the duty, and discretion, to maintain the orderly flow and administration of judicial

proceedings, including the exercise of a defendant’s right to counsel.” (citing Faretta, 422

U.S. at 834 n.46, 95 S. Ct. at 2541 n.46)); see also Marquez v. State, 921 S.W.2d 217, 219 (Tex.

Crim. App. 1996) (reviewing the withdrawal of a waiver of the Sixth Amendment right

to a jury trial). Moreover, a defendant may not use his right to counsel to manipulate the

court or to delay his trial. See Culverhouse v. State, 755 S.W.2d 856, 861 (Tex. Crim. App.

1988). As stated in Medley, a defendant “does not have the right to repeatedly alternate

his position on the right to counsel and thereby delay trial.” 47 S.W.3d at 23; see Johnson


Huggins v. State                                                                         Page 9
v. State, 257 S.W.3d 778, 781 (Tex. App.—Texarkana 2008, pet. ref’d) (“Constitutional

protections connected with the right to counsel may not be so manipulated as to delay or

obstruct the trial process.” (citation omitted)).

       The trial court’s decision as to the effect the withdrawal of a defendant’s waiver of

the right to counsel would have on the orderly administration of justice will not be

disturbed on appeal absent an abuse of discretion. Medley, 47 S.W.3d at 24; see Marquez,

921 S.W.2d at 222-23. “It will be presumed, in the absence of a showing to the contrary,

that the discretionary powers of the [trial] court have been wisely exercised.” Marquez,

921 S.W.2d at 223.

       A defendant who has waived the right to counsel but then seeks to reclaim that

right bears the burden of showing that his waiver would not: (1) interfere with the

orderly administration of court business; (2) result in unnecessary delay or inconvenience

to witnesses; or (3) prejudice the State. Medley, 47 S.W.3d at 23. If the evidence presented

by the defendant is rebutted by the State, the trial court, or the record, then the trial court

does not abuse its discretion in refusing to allow the right to be reclaimed. Id.

       In the instant case, the trial court appointed counsel for appellant and permitted

appellant to waive his right to counsel and represent himself. The trial court then

accepted appellant’s withdrawal of his waiver of his right to counsel and appointed

appellant a second attorney.        Thereafter, appellant reasserted his right to self-

representation. In denying appellant’s subsequent requests to withdraw his waiver of


Huggins v. State                                                                        Page 10
his right to counsel, the trial court recounted that appellant had been appointed two

attorneys, but appellant “got rid of both of them.”

       Further, appellant did not express a desire to plead guilty until there were seventy-

one people in the courtroom for the venire panel. Moreover, as conveyed at the February

7, 2019 pre-trial hearing, appellant acknowledged that he fired one of his attorneys, so

that he could file numerous pro se motions before trial. The record makes clear that the

trial court concluded that appellant was attempting to manipulate the system by invoking

his right to self-representation in order to have his pro se motions heard before

attempting to reassert his right to appointed counsel. Furthermore, there is nothing in

the record showing that the trial would not have been delayed if the trial court had

appointed appellant another attorney.

       Because appellant does not meet his burden of showing that the withdrawal of his

waiver of the right to counsel would not interfere with the orderly administration of court

business, result in unnecessary delay or inconvenience, or prejudice the State, and

because appellant does not have the right to repeatedly alternate his position on the right

to counsel and thereby delay trial, we cannot say that the trial court acted outside the

zone of reasonable disagreement by denying appellant’s second and subsequent requests

to withdraw his prior waiver of the right to counsel. See Marquez, 921 S.W.2d at 223; see

also Medley, 47 S.W.3d at 23-24. We overrule appellant’s second issue.




Huggins v. State                                                                     Page 11
                                           III.    CONCLUSION

         Having overruled both of appellant’s issues, we affirm the judgment of the trial

court.




                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Visiting Justice Wright3
Affirmed
Opinion delivered and filed July 7, 2021
Publish
[CR25]




         3 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals,
sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003,
75.002, 75.003.

Huggins v. State                                                                                  Page 12